In an action brought to recover a money judgment fdr the amount due and unpaid under a chattel mortgage, and for other equitable relief, order granting plaintiff’s motion for leave to enter judgment against appellants on default, and denying appellants’ cross-motion to vacate their default and for leave to answer, reversed on the law, without costs, plaintiff’s motion denied, without costs, and appellants’ cross-motion granted, with leave to serve theh answer within ten days from the entry of the order hereon upon the payment of twenty-five dollars costs; otherwise, order affirmed, with ten dollars costs and disbursements. There is evidence in the record, at least sufficient to raise an issue, as to whether some of the mortgaged chattels have been placed beyond the plaintiff’s reach. Under these circumstances, the plaintiff would not be entitled to a money judgment. (Sani-Porcelain Enamel Products, Inc., v. Bender Store Fixture Co., Inc., 251 App. Div. 726; Swift & Co., Inc., v. Cohen, 256 id. 996.) Lazansky, P. J., Hagarty, Carswell, Taylor and Close, JJ., concur.